Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Following prior arts are considered pertinent to applicant's disclosure.
US 20210368190 A1 (Sjoberg)
US 20170339416 A1 (Hendry)
US 20100201870 A1 (Luessi)
US 20180098131 A1 (different IDU/viewports/viewing direction/sections of 360 video sequence are encoded {para 48-49, 53, Fig.8, each of the “N” IDU/viewports/viewing direction/sections are coded in three qualities {Fig.7}, bitstream switching for a viewport “only due to a change in available or allocated bandwidth” {para 59})




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-6, 13-14, 17, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sjoberg.

Sjoberg teaches with respect to claim 1. A method for video streaming, comprising:	 using a scheme that partitions each image frame in a sequence of image frames into a plurality of sections, wherein the plurality of sections comprise at least a first section and a second section [(tiles=>sections; para 104)] :	 obtaining a first set of encoded data in different coding qualities for the first section, and obtaining a second set of encoded data in different coding qualities for the second section [(each tiles/sections are coded into three different qualities {para 119-122} )] :	 determining a first switching point that corresponds to a change of coding quality for the first section, and determining a second switching point that corresponds to a change of coding quality for the second section [(at least two tiles/sections are switched {para 123-124})] :	 selecting, from the first set of encoded data, encoded data with a first prior coding quality before the first switching point and encoded data with a first posterior coding quality after the first switching point [(para 122, switching is done from one quality to another, therefore there are at least one quality before and one quality after)] :	 selecting, from the second set of encoded data, encoded data with a second prior encoding quality before the second switching point and encoded data with a second posterior encoding quality after the second switching point[(para 122, switching is done from one quality to another, therefore there are at least one quality before and one quality after)]:	 and incorporating the selected encoded data in a bit stream [(para 104, 122, 138, 204)] .


Sjoberg teaches with respect to claim 2. The method of claim 1, wherein the change of encoding quality for each of the first section and the second section is determined based on user information [(para 122)] .

Sjoberg teaches with respect to claim 3. The method of claim 2, wherein the user information comprises viewport information, which indicates a viewing point of a user. [(para 122)] .

Sjoberg teaches with respect to claim 4. The method of claim 2, wherein the user information comprises region of interest (ROI). [(para 122, 95)] .

Sjoberg teaches with respect to claim 5. The method of claim 1, wherein the change of coding quality for the first section and the change of coding quality for the second section are triggered by an event[(para 122, triggered by viewport changes)].

Sjoberg teaches with respect to claim 6. The method of claim 5, wherein the first switching point for the first section is different from the second switching point for the second section. [(para 122-123, tiles can be switched based on location compare to viewport, some tiles can be switched at one viewport other can be switched at other viewport. Not all tiles are switched together, therefore at least two tiles/sections has different switching point)] 

Sjoberg teaches with respect to claim 13. The method of claim 1, further comprising using an encoder to generate the first set of encoded data in different coding qualities for the first section, and to generate the second set of encoded data in different coding qualities for the second section [(Sjoberg para 198-199)] .

Sjoberg teaches with respect to claim 14. The method of claim 13, wherein the encoder operates to share one or more coding steps [(para 104, tile partitioning structure)] .

Sjoberg teaches with respect to claim 17. The method of claim 1, wherein each section of the plurality of sections is a tile, which is a rectangular region in each image frame of the sequence of image frames [(para 109)] .

Sjoberg teaches with respect to claim 19. A system for video streaming, comprising:	 one or more microprocessors: a streaming controller running on the one or more microprocessors, [(para 104-105, 198)] 

Sjoberg teaches with respect to claim 20. An apparatus, comprising:	 a processor: and a non-transitory computer-readable medium with instructions stored thereon, that when executed by the processor, perform the steps comprising: [(para 198)] 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-10, 15-16 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sjoberg in view of Hendry.

Regarding claim 7. Sjoberg does not explicitly show that the first section is associated with a first set of periodic random-access points, and the second section is associated with a second set of periodic random-access points.

However, in the same/related field of endeavor, Hendry teaches the first section is associated with a first set of periodic random-access points, and the second section is associated with a second set of periodic random-access points. [(Hendry para 118-120; this is described in the context of view changes {para 23-24})]

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts to enhance the system’s performance (Hendry para 24)  

Sjoberg in view of Hendry additionally teaches 8. The method of claim 7, wherein the first switching point for the first section is determined based on a first random access point in the first set of periodic random-access points after the event and the second switching point for the second section is determined based on a second random access point in the second set of periodic random-access points after the event. [(Sjoberg para 122-123 and Hendry para 118-120; note random access are switching points {Hendry para 92} )] 

Hendry additionally teaches 9. The method of claim 7, further comprising configuring the first set of periodic random-access points associated with the first section with a first interval, and configuring a second periodic random-access points associated with the second section with a second interval. [(Hendry para 119-120)] 

 Hendry additionally teaches 10. The method of claim 9, wherein the first interval and the second interval are different. [(Hendry para 120)] 

Sjoberg in view of Hendry additionally teaches 15. The method of claim 13, wherein the encoder operates to use a first set of quantization parameters to generate the first set of encoded data in different coding qualities for the first section and use a second set of quantization parameters to generate the second set of encoded data in different coding qualities for the second section [(Sjoberg para 107, qualities based on bitrate; Hendry quality and bitrate depends on different quantization parameter {para 129, 69 })] .

Sjoberg in view of Hendry additionally teaches 16. The method of claim 15, wherein the first set of quantization parameters and the second set of quantization parameters are the same [(given that the high and low qualities of same bitrate respectively are used, the quantization parameter are expected to be the same across tiles; Sjoberg para 122-123; Hendry para 119-120 )] .

Sjoberg in view of Hendry additionally teaches 18. The method of claim 1, wherein each section of the plurality of sections is a slice, which is a sequence of coding blocks or a sequence of coding block pairs in each image frame of the sequence of image frames. [(Sjoberg, para 115, 133; Hendry para 73, 115)] 
The combination would provide predictable result as they are alternate options for video coding.

Claims are 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sjoberg in view of Luessi.

Regarding Claim 11: Sjoberg does not explicitly show encoded data at the first switching point comprises a first refreshing portion with the first posterior coding quality for the first section and the selected encoded data at the second switching point comprises a second refreshing portion with the second posterior coding quality for the second section.

However, in the same/related field of endeavor, Luessi teaches encoded data at the first switching point comprises a first refreshing portion with the first posterior coding quality for the first section and the selected encoded data at the second switching point comprises a second refreshing portion with the second posterior coding quality for the second section. [( Luessi para 181,  IDR/instant refresh macroblocks/i.e. portion of IDR pictures are used for switching)]

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because that enhance the switching procedure.  

 

Luessi additionally teaches 12. The method of claim 11, wherein the first refreshing portion comprises a portion of a first instantaneous decoder refresh (IDR) picture, and the second refreshing portion comprises a second portion of an instantaneous decoder refresh (IDR) picture.[( Luessi IDR macroblocks/i.e. portion of IDR pictures are used for switching)] 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426